UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
DARREN L. REAGAN : CIVIL ACTION NO. 2:17~cv~0807
REG. # 37109-177
VERSUS : JUDGE SUMMERHAYS
WARDEN FCI OAKDALE : MAGISTRATE JUI)GE KAY
JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 38] of the Magistrate Judge
previously filed herein, determining that the findings are correct under the applicable laW, and
noting the lack of objections to the Report and Recornmendation in the record;

IT IS ORDERED that the instant petition for Writ of habeas corpus be DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction

 

2019.

 

 

“ s "‘RoBERT R. SUMMERHAYS y
UNITED sTATES DISTRICT JUDGE

 

 

 

